

QILU BANK


Qilu Bank
 
Credit Granting Contract of Legal Person
 
(First version in 2010)
 
Contract No.: L.S.D.L.F.S.Z.No.007 in 2010
 
 
 

--------------------------------------------------------------------------------

 

Party A: Shandong Global Pharm Co., Ltd.
Address: No. 80, Jiangjun Road, Jinan City
Legal Representative (Principal): Song Yanliang
Opening Financial Institution and Account No.:
Tel or Fax:
Postal Code:


Party B: Jinan East Lishan Road Branch of Qilu Bank Co., Ltd.
Address: No. 112 Jiefang Road, Jinan City
Legal Representative (Principal): Liu Wei
Tel or Fax: 82905066
Postal Code: 250013
 
 
 

--------------------------------------------------------------------------------

 

Party A applied for comprehensive credit granting (hereinafter referred to as
“the granting”) and Party B agreed to provide comprehensive credit granting. To
specify both parties’ respective rights and obligations, Party A and Party B
entered into the Contract through friendly negotiation according to Contract Law
of the People's Republic of China, Property Law of the People’s Republic of
China and Guarantee Law of The People's Republic of China and other relevant
laws and regulations.


Article 1: Contents of Comprehensive Credit Granting
(I)
Comprehensive credit granting limit

Party B agrees to provide Party A with the recyclable granting limit, and the
maximum debt amount for the granting is (Currency) RMB 6 million (or other
currencies and amounts converted according to the foreign exchange rate declared
by Party B while Party A transacts with Party B). The two parties agree that the
granting limit Party A applied from Party B is 50% of the maximum debt amount.
The granting limit refers to the maximum amount that Party can apply from Party
B for granting.
(II)
Validity of Comprehensive credit granting limit

The limit of comprehensive credit granting under the Contract shall be valid
from April 27, 2011 to Oct. 27, 2011. Party A shall apply for the use of credit
granting limit within the validity.


Article 2: Application Way of Comprehensive credit granting limit
The application way for the comprehensive credit granting limit includes but not
limits the following items:
Loan, discount, bill acceptance, factoring, loan commitment, letter of guarantee
and establishment of a letter of credit, etc.
The detailed credit granting business shall be subject to the detailed business
contract agreed by both parties.


Article 3: Use of Comprehensive Credit Granting Limit
In the validity of credit granting limit, and after the guarantee procedure
agreed in the Contract is finished, Party A shall apply from Party B for using
the comprehensive credit granting limit in the written form; otherwise, Party B
shall have right to reject the application of Party A. Every time Party A uses
the type, amount and term, etc. of credit granting business, Party A shall apply
for them one by one. Where Party B agrees the application of Party A upon
auditing, Party B shall sign the detailed contract or agreement (hereinafter
referred as “Detailed Contract”) of the corresponding credit granting business.
In the validity of credit granting limit, Party A may use the credit granting
limit circularly.


Article 4: Interest and Fee
The calculation ways of interest rate, interest of the credit granting under the
Contract, the fee receivable and exchange rate, etc. of Party B shall be
specified in the contract by both parties.
 
 
 

--------------------------------------------------------------------------------

 

Article 5: Credit Granting Guarantee
To guarantee that the creditor's rights occurred from the Contract can be
cleared off, Party A/ the third party shall provide guarantee for Party A to
perform the Contract and the debt under each detailed contract abiding by I and
III items:
(I)
Song Yanliang Guarantee (separately signing Legal Person’s Loan Guarantee
Contract of Qilu Bank with the No. of 2011 L.S.D.L.F.S.Z.G..B.Z. No. 007)

(II)
Pledge (No for separate signing of)

(III)
Shandong Global Pharm Mortgage (separately signing Mortgage Contract of Maximum
Amount for Goods Control and Financing of Qilu Bank with the No. of 2011
L.S.D.L.K.H.Z.G..B.Z. No. 007)

(IV)
Other  (No for separate signing of)



Article 6: Rights and obligations of Party A and Party B
(1)
Party A has right to request Party B to handle the granting business in
accordance with the contract.

(2)
Party A shall comply with the agreement under this contract and the detailed
contracts to pay off the debt principal and interests.

(3)
Party A shall comply with the agreements under this detailed contract to use the
granted capital, and it shall not use it for other purposes without the
permission of Party A.

(4)
Party B has right to supervise the using status of granting capital, production
status and financial situation of Party A.

(5)
Party A shall promptly report to Party B if one of the following situations
occurs, and it shall positively coordinate Party B to implement the guarantee
measures for all the fees related to the debt principal and interests under this
contract.

1.
There are great financial losses, assets losses or other financial crisis;

2.
It provides the guarantee for the third party, or provides the pledge/mortgage
based on its self-owned assets;

3.
When there occurred merger, dividing, recombination, cooperation,
capital-reducing, equity transfer and shareholding reform;

4.
When there are business suspending, or the business license is revoked or
cancelled, or it applies for or being applied for the bankruptcy and
dissolution, etc.

5.    Have any litigation, arbitration or criminal and administrative penalty
with great disadvantageous consequences to its operation or property status;
6.
Have other major issues influencing its capability to repay.

(6) If any one of the following situations of the pledge, mortgage, guarantee or
other warranty provided by Party A/ the third person occurs, Party B has right
to require Party A to get rid of the bad influence aroused, and/or require Party
A to increase and change the warranty condition.
1. The warrantor violates the contract of guaranty or loses the ability of
assuming joint and several liabilities;
2. The pledger violates the pledge contract or the collateral has depreciation
or damage;
3. The mortgagor violates the mortgage contract or the pledged property has
depreciation or damage;
4. When there are business suspending, or the business license is revoked or
cancelled, or it applies for or being applied for the bankruptcy and
dissolution, etc.
5. Have other situations influencing its warranty ability.
 
 
 

--------------------------------------------------------------------------------

 

(7) If the pledge (mortgage) property provided by Party A/ the third person is
adopted the forced measures like sealing, detention and freezing, Party B has
right to stop the unused credit granting limit of Party A within the credit
granting limit.
(8) Party A shall ensure that the credit granting and warranty agreed by the
contract shall not violate the rights and interests of the third person, the
Articles of Association and regulations of Party A.
(9) Party A shall ensure that the credit granting and warranty agreed by the
contract shall not violate the agreement between Party A and the third person.
(10) Party A shall ensure to provide authentic and complete materials to Party
B.
(11) Party A has carefully read and known all articles of the corresponding
contract of guaranty of the contract, and agrees to be bound by it and assume
the corresponding responsibilities.
(12) Party B realizes the principal creditor's right and/or the right of
guaranty according to the law or the agreement of the contract, and all fees
shall be paid according to the following order:
1. The expense to carry out the right of guaranty;
2. The expense to carry out the creditor's right;
3. The principal creditor's right and interest, default interest and compound
interest;
4. Other payables like liquidated damages and damage awards.


Article 7: Remedies for breach of contract
If Party A violates any one of the obligations regulated by article 6 of the
contract or has any one of the situations listed in item (5), (6) and (7) of
article 6, Party B has right to respectively or simultaneously take the
following measures and Party A shall have no objection:
(1) Reduce the credit granting limit of the contract and adjust the period of
validity of the credit granting limit;
(2) Stop providing the granting limit that is not used by Party A within the
granting limit;
(3) It announces that part or entire debt is expired within the grant limit, and
requires Party A to pay off;
(4) Take back the released loans and other loan principal and interest within
the granting limit;
(5) Deduct the deposits of Party A’s settlement account or other accounts, to
pay off the debts under the contract and detailed items of Party A;
(6) Achieve the security right in advance;
(7) Require Party A assuming 5%’s liquidated damages of unpaid debt principal
and interests. If the amounts of liquidated damages under the contracts are not
in consistent, it shall comply with the agreement with higher liquidated
damages.
(8) Carry out the resources right in accordance this contract.


Article 8: Fees bearing
Party A shall assume the lawyer’s fees, lawsuit fees, travel fees, notification
fees, delivery fees, maintenance fees, registration fees, inquiry fees,
insurance fees and drawing fees, which are used for performing the contract and
handling the guarantee procedures, so as to realize the creditor’s right and/ or
guarantee right.


Article 9: Change and termination
This contract can be changed or terminated through the negotiation of Party A
and Party B in the written form. Before concluding the written agreement, this
contract is still effective. Any party shall not change or terminate the
contract without the permission of the other party.
 
 
 

--------------------------------------------------------------------------------

 

Article 10: Contract effect
The detailed contracts under this contract are the inseparable parts, covering
the same legal effect with this contract. If there are conflicts between the
detailed contracts and this contract, it shall regard this contract as the
standard, unless otherwise agreed in the contract.


Article 11: Applicable laws and disputes solution
(1)
The establishment, explanation and disputes solution of this contract are
applicable in the laws of the People’s Republic of China, and the rights and
obligations of the two parties are protected by the laws of the People’s
Republic of China.

(2)
The disputes aroused in the performing process shall be negotiated by the two
parties; if the negotiation is failed, it shall be submitted to the local
people’s court. During the lawsuit process, the two parties shall perform the
clauses that have no relation with the disputes.



Article 12: Contract coming into effect
This contract will take effect after meeting the following conditions:
(1)
The contract is with the official seal or special seal for contract;

(2)
The contract is sealed by the official seal or special seal for contract of the
principal or authorized agent of Party B.



Article 13: Other agreed issues
             
/
               



Article 14
This contract has _____copies, with Party A and Party B holding _____
respectively, covering the same legal effect.


Party A: (seal) Shandong Global Pharm Co., Ltd.
Legal representative: Song Yanliang
Or authorized agent (seal):


Party B: (seal) Jinan East Lishan Road Branch of Qilu Bank Co., Ltd.
Principal: Liu Wei
Or authorized agent (seal):


Signed on: April 27, 2011
 
 
 

--------------------------------------------------------------------------------

 
 